                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE

 BRIAN DAVIS, derivatively on behalf of
 Brookdale Senior Living Inc.,
                                                       Case No. 3:20-cv-00929
                Plaintiff,

        v.                                             Honorable Aleta A. Trauger

 LUCINDA M. BAIER, et al.,

                Defendants,

        and

 BROOKDALE SENIOR LIVING INC.,

        Nominal Defendant.


                             ORDER FOR
                TEMPORARY STAY OF PROCEEDINGS AND
        POSTPONEMENT OF INITIAL CASE MANAGEMENT CONFERENCE

       Upon consideration of the stipulation of the parties to this action (the “Parties”), as set

forth in their joint motion and for good cause shown, the Court hereby orders as follows:

       1.      All proceedings in this action shall be temporarily stayed pending resolution of

the motion to dismiss the amended complaint in Posey v. Brookdale Senior Living Inc., et al.,

No. 3:20-cv-0543 (the “Securities Action”).

       2.      The Parties shall confer with each other to set a schedule to govern Defendants’

answer, motion, or other response to the current Complaint (Doc. No. 1) or to any amended

complaint that Plaintiff may file, and shall present that schedule to the Court within twenty-one




    Case 3:20-cv-00929 Document 26 Filed 01/19/21 Page 1 of 3 PageID #: 269
(21) days of the date on which a decision is issued on the motion to dismiss the complaint in the

Securities Action.

        3.      All hearings or conferences currently scheduled, including the initial case

management conference set for January 25, 2021, at 2:00 p.m., are hereby postponed until the

date and time that will be specified in the proposed scheduling order to be submitted by the

Parties after the stipulated stay of proceedings is lifted.

        4.      Unless otherwise ordered by the Court, this order, including the terms of the

temporary stay, shall apply to any shareholder derivative actions that may later be instituted in,

or transferred to, this Court that involve similar or related claims, that are consolidated with this

action, or that are otherwise deemed related to this action.

        5.      Defendants shall promptly notify Plaintiff of any related derivative lawsuits

(“Related Derivative Action”) or threatened, related derivative lawsuits, including books and

records demands or litigation demands (“Threatened, Related Derivative Actions”), that they

become aware of.

        6.      Defendants shall promptly notify Plaintiff if a Related Derivative Action is not

stayed for a similar or longer duration as this action.

        7.      If a Related Derivative Action, wherever instituted, is not stayed for the same or

longer duration as the stay of this action, counsel for Plaintiff have the option to lift the stay of

proceedings in this action within thirty (30) days of their providing notice via email to the

counsel for Defendants, even if the motion to dismiss in the Securities Action is still pending. In

the event the stay is lifted pursuant to this clause, the Parties shall meet and confer to set a

schedule to govern Defendants’ answer, motion, or other response to the current Complaint or to




    Case 3:20-cv-00929 Document 26 Filed 01/19/21 Page 2 of 3 PageID #: 270
any amended complaint that may be filed by Plaintiff, and shall present that schedule to the

Court within fourteen (14) days of the date that the stay is lifted.

        8.       Notwithstanding this stay, Plaintiff may file an amended complaint. If Plaintiff

files an amended complaint, Defendants shall be under no obligation to respond to it unless and

until the stay is lifted.

        9.       If there is a mediation regarding the claims asserted in the Securities Action,

Defendants shall notify Plaintiff of the setting of such mediation in advance, and will meet and

confer with Plaintiff’s counsel regarding their potential participation in any such mediation. In

the event Plaintiff is not permitted to attend such mediation, Defendants shall mediate with

Plaintiff at or about the same time.

        10.      If one or more other derivative actions are filed and there is a mediation regarding

the claims asserted in any of those other derivative actions or in any Threatened, Related

Derivative Action, Defendants shall invite Plaintiff to participate in any such mediation.

        11.      Defendants shall promptly provide Plaintiff with copies of any documents

produced to any shareholder in response to a books and records demand related to the subject

matter of this action or the Securities Action. Prior to any such production, the Parties shall enter

into a confidentiality agreement or protective order.

        12.      After the stay is lifted, Defendants will not move to stay this derivative action in

deference to any other derivative action.

        IT IS SO ORDERED.



                                                      ______________________________
                                                      ALETA A. TRAUGER
                                                      U.S. DISTRICT JUDGE




    Case 3:20-cv-00929 Document 26 Filed 01/19/21 Page 3 of 3 PageID #: 271
